Citation Nr: 0215397	
Decision Date: 10/31/02    Archive Date: 11/06/02

DOCKET NO.  98-05 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a cardiovascular 
disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to 
September 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which found, in pertinent part, that new 
and material evidence had not been submitted to reopen the 
veteran's claim for service connection for a cardiovascular 
disorder.  In a January 2000 decision, the Board, in 
pertinent part, found that new and material evidence had been 
received to reopen the veteran's claim, and remanded the 
issue to the RO for further development and issuance of a 
decision based on de novo review of the record.  Following 
completion of the remand's directives, the RO denied service 
connection for a cardiovascular disorder and the veteran 
pursued his appeal.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  A congenital heart condition was noted in service and 
competent medical opinion of record offered that the 
congenital heart condition was not aggravated by the 
veteran's active military service.  

3.  A chronic, acquired organic heart condition was not shown 
during the veteran's active military service; within the one-
year presumptive period following his separation from active 
military service; nor is there competent medical opinion of a 
nexus, or link, between any currently diagnosed chronic, 
acquired heart condition and the veteran's military service, 
or incident therein.  



CONCLUSION OF LAW

A chronic, acquired cardiovascular disorder was not incurred 
in or aggravated by active duty service.  38 U.S.C.A. 
§§ 1110, 1111, 1131, 1137, 5102, 5103, 5103A, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.309 
(2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions. 

The Board finds that correspondence sent to the veteran, to 
include at least nine letters sent between December 1997 and 
July 2001, describing what VA would do to assist the veteran, 
the evidence the veteran needed to provide, and the evidence 
the VA had, and including an April 2001 letter informing the 
veteran of the provisions of VCAA, and a February 1998 
Statement of the Case and November 1998, May 1999, and March 
2002 Supplemental Statements of the Case, provided to both 
the veteran and his representative, provided notice to the 
veteran of what the evidence of record revealed.  
Additionally, these documents provided notice why this 
evidence was insufficient to award the benefit sought.  Thus, 
the veteran has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim, and notice of how his claim was still deficient.  Cf. 
Quartuccio v. Principi, 16 Fed App. 183 (2002).  In addition, 
the veteran testified at a personal hearing in May 1998, 
before a hearing officer, and, in August 1999, at a video 
teleconference, before the undersigned Member of the Board.  
No further assistance is necessary to comply with the 
requirements of this new legislation, or any other applicable 
rules or regulations regarding the development of the pending 
claim.  

Factual Background

The veteran's service medical records show that he was first 
noted to have a diastolic murmur on a routine examination in 
October 1968.  Medical evaluation diagnosed mild aortic 
insufficiency of congenital origin and complete cardiology 
evaluation revealed that the murmur represented a valvula 
defect and not a diseased aortic valve.  Medical evaluation 
report of March 1971 notes that the veteran's heart murmur 
was first diagnosed at age thirteen, yet both prior to and 
since that time, he had never been limited as to physical 
activity, including sports.  In July 1981, the definitive 
diagnosis was aortic insufficiency, congenital bicuspid 
valve; however, no where in these service medical records, 
including his retirement examination in June 1986, is there 
any symptomatology or finding of a chronic, acquired organic 
heart disease indicated.  

The veteran's post-service November 1986 VA examination noted 
a diastolic murmur of aortic insufficiency, without other 
cardiac history.  VA chest x-ray, dated in August 1997, 
revealed cardiomegaly, without congestive heart failure.  

The veteran's private outpatient treatment and 
hospitalization records for August 1996 to June 1998 show 
that, in late 1997, he underwent aortic valve replacement 
with a St. Jude prosthetic valve.  Findings at the time of 
the December 1997 surgery were of a congenital bicuspid 
valve.  In a March 1998 medical statement offered by the 
veteran's physician noted that, since the veteran's diagnosis 
of the valve disorder in service, he has undergone 
calcification of the aortic valve, which certainly points to 
the longevity of the process of valve deterioration.  He 
further offered that that the veteran has had gradual 
progression of this heart condition over his lifetime, 
starting with the time that his aortic insufficiency was 
first noted.  

The veteran testified at a personal hearing at the RO in May 
1998.  In essence he stated that during service, he was 
exposed to chemicals that he felt might have exacerbated his 
heart condition.  He described his duties in service, and the 
problems associated with his valvular problems.

Letters submitted by the veteran's sisters in May 1998 
essentially relate that neither of the sisters were aware of 
any medical examinations, information, or other records 
concerning a heart condition or aortic valve problem 
pertaining to the veteran prior to discovery of the condition 
while he was in active military service.  

A private medical statement, dated in June 1998, essentially 
notes that the veteran underwent open-heart surgery in early 
December 1997.  At that time, he had severe aortic 
regurgitation.  The aortic valve was replaced with a St. Jude 
medical prosthesis.  He was found to have a congenitally 
bicuspid aortic valve, with severe aortic insufficiency.  
There was moderate calcification of the valve.  By history, 
he was known to have had a cardiac murmur in 1968, which was 
a diastolic murmur.  The surgical procedure that he had 
undergone in December 1997 was for aortic insufficiency, 
which had progressed since 1968.  

The veteran's private outpatient treatment records for 
November 1994 to May 2001, to include hospitalization records 
for various periods between August 1996 and November 1998, as 
well as his VA outpatient treatment records from June 2000 to 
April 2001, mention aortic stenosis, aortic valve replacement 
congestive heart failure and hypertension.  However, none of 
these records relate the noted conditions to the veteran's 
service, nor are any of the noted conditions shown to have 
been manifested until years after his separation from active 
military service.  

In August 1999, the veteran appeared before the undersigned 
Board member during a videoconference hearing.  His testimony 
included his contention that chemical exposure exacerbated 
his heart valve disorder.  He described his current health, 
and related that he was employed as a teacher.  His wife also 
testified on the veteran's behalf regarding his medical 
condition.

Following review of the record and examination of the veteran 
in February 2002, a VA cardiologist diagnosed a congenital 
bicuspid aortic valve, with aortic insufficiency and 
regurgitation, status post mechanical prosthetic valve, with 
no current findings of congestive heart failure.  In response 
to whether it was at least as likely as not that the 
veteran's currently diagnosed heart condition was incurred in 
or aggravated by his military service, the examiner offered 
that aortic valve abnormalities occur in approximately 1-2 
percent of the total adult population, and are much more 
common in males than females.  This unusual valve 
construction can have complications of stenosis, 
incompetency, or infection.  Perhaps the most frequent is a 
bicuspid valve that is functionally normal early in life, but 
it may become thickened, fibrotic, calcified and have reduced 
functioning in adulthood.  The frequency and severity of 
valvula changes increases with age, in part, reflecting 
progressive calcium deposition within the leaflets.  
Therefore, the pattern of cardiac change that this veteran 
has gone through is typical of the natural progression of 
this congenital abnormality and, therefore, it is highly 
unlikely that there was any specific activity the veteran 
engaged in while in the military that significantly 
aggravated this process.  

Analysis

A veteran seeking disability benefits must establish: (1) 
status as a veteran; (2) the existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of the disability; and (5) the effective date 
of the disability.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000). 

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. § 1110, 
1131; 38 C.F.R. § 3.303.  When a disease is first diagnosed 
after service, service connection may nevertheless be 
established by evidence demonstrating that the disease was, 
in fact, incurred during the veteran's service, or by 
evidence that a presumption period applied.  See 38 C.F.R. 
§§ 3.303, 3.307, 3.309; Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  See 38 U.S.C.A. § 1111, 1137; 38 C.F.R. § 3.304.  

Essentially, the veteran, in correspondence and in testimony 
presented at his personal and video teleconference hearings, 
contends that he is entitled to service connection for a 
cardiovascular disorder because his heart condition was first 
discovered while he was on active duty or, in the 
alternative, if it pre-existed service, that the condition 
was permanently aggravated during military service.  

The veteran's service medical records do not reflect any 
heart condition at the time of his entry onto active service 
in September 1963.  Rather, a diastolic murmur was discovered 
in October 1968 during a routine medical examination.  
Medical evaluation diagnosed mild aortic insufficiency of 
congenital origin and a complete cardiology evaluation 
revealed that the murmur represented a valvula defect, and 
not a diseased aortic valve.  These medical records do not 
reflect any complaints or symptomatology associated with a 
chronic, acquired organic heart condition.  

The Board realizes that congenital or developmental 
abnormalities or defects are not diseases or injuries within 
the meaning of applicable legislation pertaining to 
disability compensation.  See 38 C.F.R. §§ 3.303(c), 4.9, 
4.127.  Therefore, as a matter of law, there is no 
compensable rating disability.  See Beno V. Principi, 3 Vet. 
App. 439, 441 (1992).  However, while service connection may 
be granted, in limited circumstances, for disability due to 
aggravation of a constitutional or developmental abnormality 
by a superimposed disease or injury, such is not shown to be 
the case here.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 
(1990); see also Carpenter v. Brown, 8 Vet. App. 240, 245 
(1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  
Recent medical opinion, specifically requested following 
review of the record and examination of the veteran, offered 
that the veteran's congenital heart condition went through a 
typical, natural progression of the congenital abnormality 
and, therefore, it was highly unlikely that there was any 
specific activity the veteran engaged in while in the 
military that significantly aggravated this process.  The 
Board finds that it is equally important to note that there 
is no medical opinion, despite numerous VA and private 
medical records, that there was aggravation of the congenital 
heart condition while the veteran was in service.  

To establish entitlement to service connection for a 
disability, the evidence must show that a disease or injury 
was incurred in or aggravated during service and that there 
is a disability (residuals) as a result of that disease or 
injury.  See 38 U.S.C.A. §§ 1110, 1131.  There must be 
competent evidence of a current disability (medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus, 
or link, between the in-service injury or disease and the 
current disability (medical evidence).  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(b); see also Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).  

As noted earlier, there is no medical evidence, either in 
service or within the one-year presumptive period following 
the veteran's separation from service, that an acquired, 
organic heart condition was manifested.  Likewise, there is 
no medical opinion of a etiological relationship between a 
currently diagnosed, chronic, acquired organic heart disease 
and the veteran's military service, or incident therein.  

While the veteran may well believe that his cardiovascular 
disorder is the result of service incurrence or aggravation, 
the Board would like to emphasize that it is the province of 
a trained health care professional to enter conclusions that 
require medical opinion, such as the diagnosis of a 
disability or an opinion as to the etiology of that 
disability.  In this case, the veteran's evidentiary 
assertions regarding the relationship between any current 
heart condition and his military service are found to be 
inherently incredible when viewed in the context of the total 
record.  While the veteran may be competent to offer evidence 
regarding symptoms, see Savage v. Gober, 10 Vet. App. 489 
(1997), he is not competent to diagnose the presence of a 
current disability, whether a currently disability was 
permanently aggravated in service, or to relate the presence 
of any current disability to any particular event or period 
of time; hence, his contention in this regard have no 
probative value.  An appropriate medical expert must identify 
such a relationship, which involves a medical diagnosis (and 
nexus to service).  See Jones v. Brown, 7 Vet. App. 134, 137 
(1994); Espiritu v. Derwinski, 2 Vet. App. 292, 294-95 
(1991).  A claim must be supported by evidence and sound 
medical principles, not just assertions.  See Tirpak v. 
Derwinski, 2 Vet. App 609, 611 (1992).  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the board is unable to identify a reasonable basis 
for granting service connection for a cardiovascular 
disorder.  See Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990); VCAA § 4 (to be codified as amended at 38 U.S.C. 
§ 5107(b)); 38 C.F.R. § 3.102.  


ORDER

Service connection for a cardiovascular disorder is denied.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

